 1   Robert T. Robbins, Esq.
     Nevada Bar No. 6109
 2   rrobbins@robbinslawfirm.legal
 3   Elizabeth B. Lowell, Esq.
     Nevada Bar No. 8551
 4   elowell@robbinslawfirm.legal
     ROBBINS LAW FIRM
 5   1995 Village Center Cir., Suite 190
 6   Las Vegas, NV 89134
     T: (702) 889-6665; F: (702) 889-6664
 7   Counsel for Defendant Cactus Creek At
     Mountain’s Edge Homeowners’ Association, Inc.
 8
 9
10                              UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12
13    BANK OF AMERICA, N.A., successor by                CASE NO.: 2:16-cv-00606-JCM-CWH
      merger to BAC HOME LOANS SERVICING,
14    LP FKA COUNTRYWIDE HOME LOANS,
15                          Plaintiff,                   STIPULATION AND ORDER TO
16    v.                                                 EXTEND TIME FOR CACTUS
                                                         CREEK AT MOUNTAIN’S EDGE
17    CACTUS CREEK AT MOUNTAIN’S EDGE                    HOMEOWNERS’ ASSOCIATION,
      HOMEOWNERS’ ASSOCIATION, INC.;                     INC. TO FILE A RESPONSE TO
18    PREMIER ONE HOLDINGS, INC.; and                    THE MOTION TO RECONSIDER
19    NEVADA ASSOCIATION SERVCIES, INC.,                 FILED BY BANK OF AMERICAN,
                                                         N.A. [ECF # 33]
20                Defendants.
      ______________________________________             (First Request)
21
22    CACTUS CREEK AT MOUNTAIN’S EDGE
      HOMEOWNERS’ ASSOCIATION, INC.,
23
                            Cross-Claimant,
24
25    v.

26    NEVADA ASSOCIATION SERVCIES, INC.,
27
                            Cross-Defendant,
28


                                                     1
 1
      PREMIER ONE HOLDINGS, INC.,
 2
 3                           Counterclaimant,

 4    v.
 5    BANK OF AMERICA, N.A.,
 6
                              Counterdefendant
 7
 8
        STIPULATION AND ORDER TO EXTEND TIME FOR CACTUS CREEK AT
 9    MOUNTAIN’S EDGE HOMEOWNERS’ ASSOCIATION, INC. TO FILE A RESPONSE
                   TO THE MOTION TO RECONSIDER FILED BY
10                     BANK OF AMERICAN, N.A. [ECF # 33]
11
12          Pursuant to LR 1A 6-1 and 7-1, Bank of American, N.A., in its own capacity and as
13   successor by July 1, 2011, de jure merger with BAC Home Loans Servicing, LP f/k/a Countrywide
14
     Home Loans Servicing, LP (“BANA”), Premier One Holdings, LLC (“Premier One”), and Cactus
15
     Creek at Mountains Edge Homeowners Association (“HOA”) (collectively the “Parties”) stipulate
16
17   and agree as follows:

18          On October 4, 2018, BANA filed a motion for reconsideration (“Motion”) [ECF #39] of
19   the court’s order [ECF #33] denying summary judgment. Because the HOA’s counsel has recently
20
     changed firm names and has been working to make the appropriate filings in all cases, the deadline
21
     to respond to the motion to reconsider was calculated as extending for three weeks rather than two.
22
23   In addition, in anticipation of the possibility that counsel may be difficult to reach because of the

24   Nevada Day holiday on Friday, October 26, 2018, an extension of up to an including October 31,
25
     2018, is necessary in order to afford the HOA the opportunity to adequately respond to the Motion.
26
            This stipulation is the first request regarding the HOA’s response to the Motion. This
27
     extension is requested in good faith and is not for purposes of delay or prejudice to any other party.
28


                                                        2
 1           WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 2   THAT the deadline for the HOA to file its response to the Motion will be extended from October
 3
     18, 2018, to October 31, 2018.
 4
     DATED this 26th day of October, 2018.               DATED this 26th day of October, 2018.
 5
 6   AKERMAN LLP                                         HONG & HONG

 7   By:/s/ William S. Habdas                            By: /s/ Joseph Y. Hong
     ARIEL E. STERN, ESQ.                                JOSEPH Y. HONG, ESQ.
 8   Nevada Bar No. 8276                                 Nevada Bar No. 5995
 9   WILLIAM S. HABDAS, ESQ.                             10781 W. Twain Ave.
     Nevada Bar No. 13138                                Las Vegas, NV 89135
10   1160 Town Center Drive, Suite 330
     Las Vegas, Nevada 89144                             Attorney for Premier One Holdings, Inc.
11
12   Attorneys for Plaintiff and Counterclaim-
     Defendant Bank of America, N.A., as
13   Successor by Merger to BAC Home Loans
     Servicing, LP f/k/a Countrywide Home Loans
14
     Servicing, LP
15
     DATED this 26th day of October, 2018.
16
     ROBBINS LAW FIRM
17
     By: /s/ Elizabeth B. Lowell
18   Robert T. Robbins, Esq. (NVB 6109)
     Elizabeth Lowell, Esq. (NVB 8551)
19   1995 Village Center Cir., Suite 190
     Las Vegas, NV 89134
20
     Attorneys for the HOA
21
22
                                               ORDER
23
             IT IS SO ORDERED.
24
25                      26th day of October, 2018.
             DATED this____

26
27                                             ____________________________________
28                                             U.S. DISTRICT COURT JUDGE


                                                     3
